DETAILED ACTION

This office action is responsive to communication(s) filed on 3/21/2021.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (Claims 2, 6, 13, 16 and 19 – amend last line of each claim to add a period at the end, as shown below).

2. The method of claim 1, further comprising: 
maintaining, by the nonvolatile memory device, the applying the verification voltages to the memory cells to verify the memory cells based on the first page data and the second page data after receiving the second page data.

6. The method of claim 5, further comprising: 
dumping, by the nonvolatile memory device, a result of a verification of the verification voltage to the first latches and the second latches after receiving the second page data.

13. The method of claim 1, wherein the first page data and the second page
data are to be programmed to the memory cells during a single program operation for the memory cells responsive to the confirm command, and wherein the memory cells are to be programmed to two or more different program states higher than an erase state in threshold voltages.

16. A method for operating a nonvolatile memory device including memory 
cells and a page buffer connected to the memory cells, the method comprising: receiving a first data input command; receiving a first page data; storing the first page data in a first latches of the nonvolatile memory device ; receiving a confirm command; applying a first program pulse to the memory cells after receiving the confirm command; receiving a second data input command while applying the first program pulse to the memory cells; receiving a second page data while applying the first program pulse to the memory cells; applying a verification voltage to the memory cells; and applying a second program pulse to the memory cells, wherein the memory cells are to be programmed to a plurality of program states, and a memory cell, among the memory cells, to be programmed to a program state among the plurality of program states are program-inhibited while applying the first program pulse to the memory cells.

19. A method for operating a nonvolatile memory device including memory 
cells and a page buffer connected to the memory cells, the method comprising: receiving, by the nonvolatile memory device, a first data input command; receiving, by the nonvolatile memory device, a first page data to store the first page data into first latches of the page buffer in response to the first data input command; receiving, by the nonvolatile memory device, a first dump command after receiving the first page data; dumping, by the nonvolatile memory device, the first page data stored in the first latches into second latches of the page buffer while outputting a ready and busy signal indicating a busy state in response to the first dump command; adjusting the ready and busy signal to indicate a ready state after dumping the first page data; receiving, by the nonvolatile memory device, a confirm command after adjusting the ready and busy signal to indicate the ready state; applying, by the nonvolatile memory device, a first program pulse to the memory cells in response to the confirm command; adjusting, by the nonvolatile memory device, the ready and busy signal to indicate the busy state and then ready state while applying the first program pulse to the memory cells; receiving, by the nonvolatile memory device, a second data input command while applying the first program pulse to the memory cells after adjusting the ready and busy signal to indicate the busy state and then ready state; receiving, by the nonvolatile memory device, second page data in response to the second data input command to store the second page data into the first latches while applying the first program pulse to the memory cells; receiving, by the nonvolatile memory device, a second dump command after receiving the second page data; dumping, by the nonvolatile memory device, the second page data stored in the first latches into third latches of the page buffer in response to the second dump command; receiving, by the nonvolatile memory device, a third data input command after receiving the second page data; receiving, by the nonvolatile memory device, the second page data in response to the second data input command to store the second page data into the first latches while applying the first program pulse to the memory cells; applying, by the nonvolatile memory device, a verification voltage to the memory cells to verify the memory cells based on the first page data, the second page data and the third page data, wherein the memory cells are to be programmed to a plurality of program states, and a memory cell, among the memory cells, to be programmed to a program state among the plurality of program states are program-inhibited while applying the first program pulse to the memory cells.

!!!!!!!!!!!!!!!!!!!! End of Amendments !!!!!!!!!!!!!!!!!!!!!!

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method for operating a nonvolatile memory device including memory cells and a page buffer connected to the memory cells, the method comprising: receiving, by the nonvolatile memory device, a first data input command; receiving, by the nonvolatile memory device, a first page data to store the first page data into first latches of the page buffer in response to the first data input command; receiving, by the nonvolatile memory device, a dump command after receiving the first page data; dumping, by the nonvolatile memory device, the first page data stored in the first latches into second latches of the page buffer while outputting a ready and busy signal indicating a busy state in response to the dump command; adjusting the ready and busy signal to indicate a ready state after dumping the first page data; receiving, by the nonvolatile memory device, a confirm command after adjusting the ready and busy signal to indicate the ready state; applying, by the nonvolatile memory device, a first program pulse to the memory cells in response to the confirm command; receiving, by the nonvolatile memory device, a second data input command while applying the first program pulse to the memory cells; receiving, by the nonvolatile memory device, second page data in response to the second data input command to store the second page data into the first latches while applying the first program pulse to the memory cells; and applying, by the nonvolatile memory device, verification voltages to the memory cells while receiving the second page data.
Regarding claims 2-15, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Gorobets et al. (US 20060126390) discloses similar teachings but fails to disclose the limitations recited above. Gorobets thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 16, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method for operating a nonvolatile memory device including memory cells and a page buffer connected to the memory cells, the method comprising: receiving a first data input command; receiving a first page data; storing the first page data in a first latches of the nonvolatile memory device ; receiving a confirm command; applying a first program pulse to the memory cells after receiving the confirm command; receiving a second data input command while applying the first program pulse to the memory cells; receiving a second page data while applying the first program pulse to the memory cells; applying a verification voltage to the memory cells; and applying a second program pulse to the memory cells, wherein the memory cells are to be programmed to a plurality of program states, and a memory cell, among the memory cells, to be programmed to a program state among the plurality of program states are program-inhibited while applying the first program pulse to the memory cells.
Regarding claims 17-18, they are allowable at least because they are dependent on independent claim 16.
The closest prior art, Gorobets et al. (US 20060126390) discloses similar teachings but fails to disclose the limitations recited above. Gorobets thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 19, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method for operating a nonvolatile memory device including memory cells and a page buffer connected to the memory cells, the method comprising: receiving, by the nonvolatile memory device, a first data input command; receiving, by the nonvolatile memory device, a first page data to store the first page data into first latches of the page buffer in response to the first data input command; receiving, by the nonvolatile memory device, a first dump command after receiving the first page data;  64SEC.4099C dumping, by the nonvolatile memory device, the first page data stored in the first latches into second latches of the page buffer while outputting a ready and busy signal indicating a busy state in response to the first dump command; adjusting the ready and busy signal to indicate a ready state after dumping the first page data; receiving, by the nonvolatile memory device, a confirm command after adjusting the ready and busy signal to indicate the ready state; applying, by the nonvolatile memory device, a first program pulse to the memory cells in response to the confirm command; adjusting, by the nonvolatile memory device, the ready and busy signal to indicate the busy state and then ready state while applying the first program pulse to the memory cells; receiving, by the nonvolatile memory device, a second data input command while applying the first program pulse to the memory cells after adjusting the ready and busy signal to indicate the busy state and then ready state; receiving, by the nonvolatile memory device, second page data in response to the second data input command to store the second page data into the first latches while applying the first program pulse to the memory cells; receiving, by the nonvolatile memory device, a second dump command after receiving the second page data; dumping, by the nonvolatile memory device, the second page data stored in the first latches into third latches of the page buffer in response to the second dump command; receiving, by the nonvolatile memory device, a third data input command after receiving the second page data; receiving, by the nonvolatile memory device, the second page data in response to the second data input command to store the second page data into the first latches while applying the first program pulse to the memory cells;  65SEC.4099C applying, by the nonvolatile memory device, a verification voltage to the memory cells to verify the memory cells based on the first page data, the second page data and the third page data, wherein the memory cells are to be programmed to a plurality of program states, and a memory cell, among the memory cells, to be programmed to a program state among the plurality of program states are program-inhibited while applying the first program pulse to the memory cells.
Regarding claim 20, it is allowable at least because it is dependent on independent claim 19.
The closest prior art, Gorobets et al. (US 20060126390) discloses similar teachings but fails to disclose the limitations recited above. Gorobets thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827